DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-14 in the reply filed on 10/31/2022 is acknowledged.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. U.S. Patent No. 7,791,044.

Regarding claim 7, Taylor discloses a disinfection system, comprising: a robotic chamber (see discussion below) comprising a first side wall, a second side wall and a back wall; a surface of each of the first side wall, second side wall and back wall including at least one reflective unit (“A plurality of reflective units 118 can be coupled to the each of the walls 104 and 105, and in some contemplated embodiments, can be coupled to a ceiling or an optional back wall of the device 100” [col. 4; line 55-col. 5; line 1]); and at least one energy source housed within each reflective unit (“The reflective units 118 advantageously are disposed about one or more UV lamps such that UV light is redirected toward the equipment” [col. 5; lines 1-3]); and the surface of each of the first side wall, second side wall, front wall, back wall, top wall and bottom wall, including the at least one reflective unit or reflective surface, faces into the interior of the chamber (as illustrated in figures 1A and 1B).
The claim does includes the term “robotic chamber” but does not describe an automated function and so the term is interpreted to be inclusive of any automated function generally associated with the chamber. Since Taylor discloses that “Contemplated devices could optionally include a conveyor system that automatically feeds the equipment through the tunnel, or into and out from the tunnel” [col. 3; lines 52-55], Taylor includes an automated function, and may therefore be considered a robotic chamber.

Regarding claim 11, Taylor discloses that the surface of each of the first side wall, second side wall, front wall, back wall, top wall and bottom wall, including the at least one reflective unit or reflective surface, faces into the interior of the chamber (as illustrated in figures 1A and 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg U.S. PGPUB No. 2015/0209459.

Regarding claim 7, Kreitenberg discloses a disinfection system (see figure 12), comprising: a robotic chamber 1 (“the robot can be used to sanitize several aircraft in succession” [0161]) comprising a first side wall, a second side wall and a back wall; a surface of each of the first side wall, second side wall and back wall including at least one energy source (“Ultraviolet "C" (UVC) sources (2) are incorporated into all exterior fore, aft and side, and bottom surfaces of the trolley and located in a manner to maximize exposure of the aircraft interior surfaces” [0155]). However, Kreitenberg does not explicitly disclose that each of the first side wall, second side wall and back wall include at least one reflective unit.
Kreitenberg discloses that energy sources are provided with respective reflective units (“lamps with reflective housings” [0167]), that each of the first side wall, second side wall, and back side wall are provided with respective energy sources ([0155]), and illustrates a reflective unit 4 with each energy source 2, in each of the figures (see also figure 12).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreitenberg (where a surface of each of the first side wall, second side wall and back wall includes at least one energy source) to include a reflector with each energy source (thereby providing a reflective unit in each of the first side wall, second side wall and back wall), since Kreitenberg teaches that the inclusion of a reflective unit with each energy source provides a benefit of “maximiz[ing] effective UVC output” [0155].

Regarding claim 8, Kreitenberg discloses that the robotic chamber includes a user interface (“The device has a programmable microcontroller/processor that receives information from the user and a multitude of on-board sensors” [0196]), central processing unit (“processor” [0196]) and non-transitory computer readable storage medium (“The device may feature "modes of operation", controlled via pre-programmed microprocessors” [0181]), with computer executable code embodied therein which, when executed by the central processing unit, causes the robotic chamber to move between points of disinfection, control one or more disinfection operations of the system, monitor one or more sensors of the system or adjust the intensity of the energy source of one or more of the reflective units (“The trolley (1) proceeds along the aisle, autonomously centered by the lateral proximity sensors and the wheel (3) navigation mechanism. The apparatus of this disclosure proceeds autonomously to the last row (or first row) of seats, detected by the aft proximity sensors or pre-programmed by the number of rows” [0162]), based on input from the user interface or based on feedback received from the one or more sensors (“The device has a programmable microcontroller/processor that receives information from the user and a multitude of on-board sensors” [0196]).

Regarding claim 9, Kreitenberg discloses the claimed invention except that there is no explicit disclosure that a surface of a front wall including at least one reflective unit or reflective surface.
Kreitenberg discloses that energy sources are provided with respective reflective units (“lamps with reflective housings” [0167]), that a front wall includes an energy source (“Ultraviolet "C" (UVC) sources (2) are incorporated into all exterior fore, aft and side, and bottom surfaces of the trolley and located in a manner to maximize exposure of the aircraft interior surfaces” [0155]), and illustrates a reflective unit 4 with each energy source 2, in each of the figures (see also figure 12).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreitenberg (where a front wall includes an energy source) to include a reflector with the energy source (thereby providing a reflective unit in the front wall), since Kreitenberg teaches that the inclusion of a reflective unit with each energy source provides a benefit of “maximiz[ing] effective UVC output” [0155].

Regarding claim 10, Kreitenberg discloses a top wall and a bottom wall, a surface of each of the top wall and the bottom wall including at least one energy source (Ultraviolet "C" (UVC) sources (2) are incorporated into all exterior fore, aft and side, and bottom surfaces of the trolley and located in a manner to maximize exposure of the aircraft interior surfaces). The top wall includes both an energy source and an associated reflective unit, as illustrated in figure 16:

    PNG
    media_image1.png
    728
    651
    media_image1.png
    Greyscale

However, Kreitenberg does not explicitly disclose that the energy source on the bottom surface includes a reflective unit.
Kreitenberg discloses that energy sources are provided with respective reflective units (“lamps with reflective housings” [0167]), that a bottom surface includes an energy source (“Ultraviolet "C" (UVC) sources (2) are incorporated into all exterior fore, aft and side, and bottom surfaces of the trolley and located in a manner to maximize exposure of the aircraft interior surfaces” [0155]), and illustrates a reflective unit 4 with each energy source 2, in each of the figures (see also figure 12).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreitenberg (where a bottom surface includes an energy source) to include a reflector with the energy source (thereby providing a reflective unit in the bottom surface), since Kreitenberg teaches that the inclusion of a reflective unit with each energy source provides a benefit of “maximiz[ing] effective UVC output” [0155].

Regarding claim 12, Kreitenberg discloses a plurality of rolling elements 3 disposed along a bottom surface of the chamber 1 (as illustrated in figure 12).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg U.S. PGPUB No. 2015/0209459 in view of Rizzone U.S. PGPUB No. 2016/0074546.

Regarding claim 13, Kreitenberg discloses the claimed invention except that while Kreitenberg discloses that the apparatus includes a plurality of rolling elements 3 (see figure 12), there is no explicit disclosure that the rolling elements are configured to move between a first position and a second position wherein the rolling elements extend beyond the bottom surface of the chamber when in the first position, and the rolling elements do not extend beyond the bottom surface of the chamber when in the second position.
Rizzone discloses an ultraviolet sterilization robotic chamber (“Optionally, the movement (e.g., translation horizontally or vertically, and/or rotation as discussed above) of the lights may be automated and controlled by a control unit and/or software” [0062]) including a plurality of rolling elements along a bottom surface of the chamber, wherein “The wheels may also be able to extend or telescope relative to each other such that the wheels can be changed between configurations in which the wheels are closer together and configurations in which the wheels are further apart, e.g., the axle between two wheels may be able to telescope to extend and/or retract the wheels toward or away from each other” [0117] and “The wheels 308 may optionally be attached to legs or extensions 310 extending from the central portion 302 to raise the central portion 302 higher from the floor or ground. In one embodiment, the legs or extensions 310 may be adjustable, so a user may change the distance between the wheels 308 and the central portion 302 to change the height of the central portion 302 above the floor or ground” [0102].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreitenberg with the retractable wheels of Rizzone in order to control the distance between a bottom ultraviolet light source of the robotic chamber and a lower surface below the rolling elements, thereby controlling the effective sterilization ability of the ultraviolet light source to provide an optimal amount of sterilization of a surface below the robotic chamber.

Regarding claim 14, Kreitenberg discloses the claimed invention except that while Kreitenberg discloses that the apparatus includes a plurality of rolling elements 3 (see figure 12), there is no explicit disclosure that the rolling elements are configured to move between a first position and a second position wherein the rolling elements extend beyond the bottom surface of the chamber when in the first position, and the rolling elements do not extend beyond the bottom surface of the chamber when in the second position.
Rizzone discloses an ultraviolet sterilization robotic chamber (“Optionally, the movement (e.g., translation horizontally or vertically, and/or rotation as discussed above) of the lights may be automated and controlled by a control unit and/or software” [0062]) including a plurality of rolling elements along a bottom surface of the chamber, wherein “The wheels may also be able to extend or telescope relative to each other such that the wheels can be changed between configurations in which the wheels are closer together and configurations in which the wheels are further apart, e.g., the axle between two wheels may be able to telescope to extend and/or retract the wheels toward or away from each other” [0117] and “The wheels 308 may optionally be attached to legs or extensions 310 extending from the central portion 302 to raise the central portion 302 higher from the floor or ground. In one embodiment, the legs or extensions 310 may be adjustable, so a user may change the distance between the wheels 308 and the central portion 302 to change the height of the central portion 302 above the floor or ground” [0102].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreitenberg with the retractable wheels of Rizzone in order to control the distance between a bottom ultraviolet light source of the robotic chamber and a lower surface below the rolling elements, thereby controlling the effective sterilization ability of the ultraviolet light source to provide an optimal amount of sterilization of a surface below the robotic chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881